Irwin D. Davidson, J.
In this article 78 proceeding petitioner seeks an order directing respondent to issue a pistol license to him. Petitioner’s application for a pistol permit was denied after a hearing on the grounds of two prior arrests. A reading of the hearing minutes reveals that both of the charges against *221him were subsequently dismissed. In November, 1961, petitioner was arrested for disorderly conduct in Miami Beach, Florida, for allegedly making too much noise at a party in a rooming house. The charge was dismissed the next day in open court. On December 30, 1969 petitioner was with a group of peaceful pickets protesting the treatment of Jews in the Soviet Union. An incident occurred and petitioner was with a group of people who were arrested and was charged with disorderly conduct; congregating witB others who refused to move when ordered; disrupting vehicle and pedestrian traffic and refusing to submit to arrest. These charges were later dismissed when the complaining officer failed to appear in court.
Petitioner testified that he is a member of the National Rifle Association and belongs to the “ Palmach ” club which is a recognized pistol and rifle club in New York City and he desired a pistol permit for target shooting at the rifle range and pistol range of the club. The disapproval was based solely upon the petitioner’s testimony and upon the arrest record. Petitioner has adequately stated the circumstances surrounding the arrests and the subsequent dismissal of the charges. No testimony was taken or evidence submitted as to petitioner’s character or that issuing petitioner such a license would in any way endanger the safety or welfare of the general public. The petitioner did not receive a fair hearing in the sense that he did not have the opportunity to confront and cross-examine anyone who put Ms character and reputation in issue. To that extent the determination by the Commissioner was arbitrary. The petition is therefore granted only to the extent of directing the Police Commissioner to issue to petitioner a limited pistol permit wMch would allow Mm to carry a pistol only to and from the pistol range.